856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lowell T. COLLETT, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3455.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN JACOB WEBER, District Judge.*

ORDER

2
This matter is before the court upon consideration of the respondent's motion to dismiss.  Petitioner has failed to respond.


3
A review of the file indicates that the decision of the Benefits Review Board (Board) was filed July 15, 1987.  Petitioner filed a petition for review in this court ten months later on May 20, 1988.


4
This court lacks jurisdiction in this appeal.  A petition for review must be filed in the court of appeals within 60 days after entry of the Board's decision as provided by 33 U.S.C. Sec. 921(c).   Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366 (6th Cir.1988) (per curiam);  Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165 (6th Cir.1987) (order).


5
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Herman Jacob Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation